DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmitter, receiver, scanning unit and printing unit in claim 1-4 and 6-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Okitsu (US Pub 2014/0091516).

Re claim 1: Okitsu discloses a transport apparatus comprising: 
a transport path on which a medium is transported (e.g. the invention contains a conveyance path to convey sheets, which is taught in ¶ [25].); 

    PNG
    media_image1.png
    220
    278
    media_image1.png
    Greyscale

[0025] As shown in FIGS. 1 and 2, a multi-feed detection apparatus 10 according to the embodiment is an apparatus which is arranged on a conveyance path configured to convey a sheet-like member (to be simply referred to as a sheet member hereinafter) and detects, by an ultrasonic method, multi-feed in which a plurality of sheet members are conveyed while overlapping each other. 

a transmitter (interpretation: an ultrasonic wave sensor that includes a transmitter that transmits ultrasonic waves to a medium transported by the transport unit and the ultrasonic waves transmitted pass through a first through hole provided in a first guide, which is disclosed in ¶ [37]-[39].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to transmit an ultrasonic wave (e.g. an ultrasonic transmitter is used to transmit an ultrasonic wave, which is taught in ¶ [26].); and 

[0026] More specifically, as shown in FIG. 1, a conveyance path 11 for conveying a sheet member P while keeping it flat in the horizontal direction is inserted in the sheet conveyance path. The conveyance path 11 is covered with two conveyance guide plates 12 and 13, that is, the upper conveyance guide plate (conveyance path forming member) 12 on the upper surface side and the lower conveyance guide plate (conveyance path forming 

a receiver (interpretation: an ultrasonic wave sensor includes a receiver, the ultrasonic waves transmitted through the medium pass through a second through hole of the second guide and are received by the receiver.  When the ultrasonic waves are received by the receiver, a reception signal corresponding to a sound pressure of the received ultrasonic waves is output from the receiver, and the multi-feed of the medium is detected based on a signal intensity of the reception signal, which is disclosed in ¶ [37]-[39].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to receive an ultrasonic wave (e.g. an ultrasonic wave is received by the ultrasonic receiver, which is taught in ¶ [26] above.), wherein 
the transport path is provided between the transmitter and the receiver, and is provided in a long-distance sound field of an ultrasonic wave transmitted by the transmitter (e.g. the transport path is between the transmitter and the receiver and is provided in a sound field of the transmitter in order to transmit an ultrasonic wave toward a sheet, which is taught in ¶ [26] above and figure 1).
  

Re claim 2: The teachings of Okitsu are disclosed above. 
Okitsu teaches the transport apparatus according to claim 1, further comprising: 


    PNG
    media_image1.png
    220
    278
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    127
    418
    media_image2.png
    Greyscale

a first guide provided between the transport path and the transmitter (e.g. conveyance plate (12) is considered as the upper guide between the transport path and the transmitter, which is taught in ¶ [26] and shown in figure 1 above with a cut out of figure 10.); and 
a second guide provided between the transport path and the receiver (e.g. the conveyance plate (13) is considered as the lower guide between the receiver and the transport path, which is taught in ¶ [26] and shown in figure 1 above with a cut out of figure 10.), wherein 
the first guide includes a first through-hole through which an ultrasonic wave transmitted from the transmitter passes (e.g. the conveyance plate (13) has an opening that allows for the ultrasonic wave to be transmitted toward a receiver, which is shown in figure 1 above and described in ¶ [33].), and

[0033] An entrance port (through hole) 12a is formed at the crossing position of the upper conveyance guide plate 12 where the upper conveyance guide plate 12 crosses the ultrasonic transmission direction of the transmitter 20. An ultrasonic transmission surface 20a of the transmitter 20 emits an 
 
the second guide includes a second through-hole through which an ultrasonic wave transmitted from the medium passes (e.g. the lower conveyance guide plate (13) contains another hole that receives the transmitted ultrasonic wave, which is disclosed in ¶ [35].).

[0035] An exit port 13a is formed at the crossing position of the lower conveyance guide plate 13 where the lower conveyance guide plate 13 crosses the ultrasonic reception direction of the receiver 30. Note that the area of the exit port 13a formed at the crossing position of the lower conveyance guide plate 13 is suitably set to be almost equal to or smaller than the area of an ultrasonic reception surface 30a of the receiver 30 and be larger than half the area of the reception surface 30a in order to prevent entrance of dust and the like, as long as the reception performance can be maintained. Hence, mixing of paper dust and the like from the exit port 13a can be suppressed to reduce the influence on reception of an ultrasonic wave.

[0036] The receiver 30 is arranged to be almost parallel (including parallel) to the conveyance path 11 (sheet member P). In the embodiment, an angle .theta.u' is set to be .theta.u'.apprxeq.90.degree.. This is because the sound pressure of an ultrasonic wave U' having passed through the sheet member P becomes sufficiently low and a large interference hardly occurs between the receiver 30 and the sheet member P. The arrangement in which the receiver 30 is arranged to be almost parallel to the conveyance path 11 includes, for example, a state in which the reception surface 30a becomes a surface parallel to or slightly inclined with respect to the conveyance path 11 while facing the conveyance path 11. This arrangement also includes a state in which the reception surface 30a of the receiver 30 substantially faces the transmission surface 20a of 
  

Re claim 6: The teachings of Okitsu are applied to claim 1 above.
Okitsu discloses an image scanner comprising: 
the transport apparatus according to claim 1; and 
a scanning unit (interpretation: a scanning unit includes first and second scanning units provided on both sides that sandwich the transport path.  The scanning unit is configured with a light source that can irradiate the medium during transport with light, and an image sensor that extends in a main scanning direction, which is disclosed on pages 9 and 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80].).  



[0080] Although the structure of the sheet-like member conveyance apparatus including the multi-feed detection apparatus according to the present invention has been exemplified, the multi-feed detection apparatus according to the present invention is applicable to another form as long as the apparatus conveys a sheet-like member. For example, the multi-feed detection apparatus according to the present invention can be similarly arranged in a scanner, printer, copying machine, facsimile machine, printing machine, ATM (Automated Teller Machine), and the like.


Re claim 7: The teachings of Okitsu are applied to claim 2 above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 2; and a scanning unit configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu in view of Common Knowledge (Ultrasonic Transducers).

Re claim 3: The teachings of Okitsu are applied to claim 2 above.
However, Okitsu fails to specifically teach the features of the transport apparatus according to claim 2, wherein a distance between the first through-hole and the transmitter is a short-distance sound field limit distance of an ultrasonic wave transmitted from the transmitter.  

Common Knowledge teaches wherein a distance between the first through-hole and the transmitter is a short-distance sound field limit distance of an ultrasonic wave transmitted from the transmitter (e.g. in the field of ultrasonic transducers, there is a near field where the sound pressure is the highest and a far field where the sound pressure decreases to the lowest sound pressure.  With different materials, the decrease can be more dramatic than other materials based on how much the material absorbs the sound and is reflected.  Okitsu teaches in ¶ [36] above that the U’ signal sound pressure is sufficiently low after having passed through the medium.  This can be interpreted as the sound pressure maximum is immediately before the sheet of paper, which is where the hole of the upper conveyance plate is located.  Thus, this teaches the near field being between the location of the transducer and the area of the opening of the upper conveyance plate (12).  With the ultrasonic wave being measured in the far field area, the measurement can be more accurate since the far field area has less acoustic variations.).
Therefore, in view of Common Knowledge of Ultrasonic transducers, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a distance between the first through-hole and the transmitter is a short-distance sound field limit distance of an ultrasonic wave transmitted from the transmitter, incorporated in the device of Okitsu, in order to have a near field closer to 

Re claim 8: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) are applied to claim 3 above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 3; and a scanning unit configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  


Claims 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by Common Knowledge (Ultrasonic Transducers), as applied to claim 3 above, and further in view of Fukusaka (US Pub 2013/0216291).

Re claim 4: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) are applied to claim 3 above. 
Okitsu discloses the transport apparatus according to claim 3, wherein R0 < R1, and R0 < TN, wherein T0 is a projection area obtained by projecting a transmission surface that transmits an ultrasonic wave of the transmitter on the first guide along a sound axis (e.g. this is considered as the area 12a below), 
0 is a projection area obtained by projecting a reception surface that receives an ultrasonic wave of the receiver on the second guide along the sound axis (e.g. this is considered as the area 30’ below.), 
R1 is an opening area of the second through-hole (e.g. this is considered as the area where the arrow 13a is within the image below.), and 
TN is a cross-sectional area of a beam cross-section parallel to the transport path at the short-distance sound field limit distance of an ultrasonic wave transmitted from the transmitter (e.g. the area designated by 30’ is considered equivalent to the R0 element.  30’ is smaller than the gap containing the arrow 13a.  In addition, 30’ is also smaller than the area of 12a.  An area just smaller than the 12a is considered equivalent to TN.  These elements are described in ¶ [46].).  

[AltContent: arrow][AltContent: textbox (TN)][AltContent: ]
    PNG
    media_image3.png
    233
    265
    media_image3.png
    Greyscale



[0046] As described above, in the multi-feed detection apparatus 10 according to the embodiment, the ultrasonic receiver 30 is arranged to be almost parallel to the conveyance path 11 through which the sheet member P is conveyed. Compared to a conventional 

	However, Okitsu fails to specifically teach the features of wherein T0 ≥ TN.
	However, this is well known in the art as evidenced by Fukusaka.  Similar to the primary reference, Fukusaka discloses using an ultrasonic wave to detect a sheet (same field of endeavor or reasonably pertinent to the problem).    
	Fukusaka discloses wherein T0 ≥ TN (e.g. the head of the transmitter or transducer is larger than the hole 319d that the ultrasonic wave is transmitted through.  The area TN is slightly smaller than the inner hole of 319d.  Thus, the feature of the claim is taught.).
[AltContent: arrow]
    PNG
    media_image4.png
    310
    281
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    273
    484
    media_image5.png
    Greyscale

[0073] Continuously, referring to FIG. 6, a specific arrangement of the transmission side ultrasonic wave sensor 6 and the reception side ultrasonic wave sensor 7 as detecting portions will be described. 

[0074] As illustrated in FIG. 6, in the merged conveying portion 319, an upper conveying guide 319a and a lower conveying guide 319b are disposed with a predetermined interval therebetween so as to be parallel to each other. An opening 319c is formed in the upper conveying guide 319a and an opening 319d is formed in the lower conveying guide 319b. These openings 319c and 319d are formed so as to correspond to arrangement angles of the ultrasonic wave sensors 6 and 7 which will be described below. 

[0075] The transmission side ultrasonic wave sensor 6 that transmits an ultrasonic wave is disposed at a lower side and the reception side ultrasonic wave sensor 7 that receives the ultrasonic wave transmitted from the transmission side ultrasonic wave sensor 6 is disposed at an upper side so as to be separated with a distance d (a predetermined distance) therebetween and obliquely opposite to each other while the merged conveying portion 319 is interposed therebetween. The pair of ultrasonic wave sensors 6 and 7 as the detecting portion is disposed so as to be opposite to each other and oblique in a sheet feeding direction while the sheet to be fed is interposed therebetween and the sensors 6 and 7 are separated with a predetermined distance. The obliquely opposing arrangement allows the transmittance axis between the ultrasonic wave sensor 6 and the ultrasonic wave sensor 7 to form an angle .theta. with a sheet S which passes through the merged conveying portion 319 in a direction of an arrow Q in order to avoid the influence of 


Therefore, in view of Fukusaka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein T0 ≥ TN, incorporated in the device of Okitsu, as modified by Common Knowledge of Ultrasonic transducers, in order to prevent inaccurate recognition of normal feeding when double feeding occurs, which improves the operability of the sheet feeding process (as stated in Fukusaka ¶ [13]).  

Re claim 5: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to claim 4 above.
However, Okitsu fails to specifically teach the features of the transport apparatus according to claim 4, wherein T0 ≥ T1, wherein T1 is an opening area of the first through-hole.  
However, this is well known in the art as evidenced by Fukusaka.  Similar to the primary reference, Fukusaka discloses using an ultrasonic wave to detect a sheet (same field of endeavor or reasonably pertinent to the problem).    
	Fukusaka discloses wherein T0 ≥ T1, wherein T1 is an opening area of the first through-hole (e.g. the head of the transmitter or transducer is larger than the hole 319d that the ultrasonic wave is transmitted through.).
Therefore, in view of Fukusaka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein T0 ≥ T1, wherein 1 is an opening area of the first through-hole, incorporated in the device of Okitsu, as modified by Common Knowledge of Ultrasonic transducers, in order to prevent inaccurate recognition of normal feeding when double feeding occurs, which improves the operability of the sheet feeding process (as stated in Fukusaka ¶ [13]).  

Re claim 9: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to claim 4 above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 4; and a scanning unit configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  

Re claim 10: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to claim 5 above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 5; and a scanning unit configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu in view of Miyahara (US Pub 2016/0159605).

Re claim 11: The teachings of Okitsu are applied to claim 1 above.

the transport apparatus according to claim 1 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80].).  

[0080] Although the structure of the sheet-like member conveyance apparatus including the multi-feed detection apparatus according to the present invention has been exemplified, the multi-feed detection apparatus according to the present invention is applicable to another form as long as the apparatus conveys a sheet-like member. For example, the multi-feed detection apparatus according to the present invention can be similarly arranged in a scanner, printer, copying machine, facsimile machine, printing machine, ATM (Automated Teller Machine), and the like.

However, Okitsu fails to specifically teach the features of a printing unit configured to form an image on the medium transported by the transport apparatus.
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches a printing unit (interpretation: a printing unit mounted on a carriage prints on the medium, which is disclosed in ¶ [128]-[133].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54].  The MFP can also print using an inkjet method, which is taught in ¶ [41].).

[0041] Each of a sheet feeding unit 232 and a sheet feeding unit 233 stores sheets. While the printing system 101 includes the two sheet feeding units in FIG. 2, the number of sheet feeding units is not limited to two. The printing unit 120 prints an image on a first surface of the sheet fed from the sheet feeding unit. The printing unit 120 may use an inkjet method for spraying an ink onto the sheet and printing an image on the sheet or may use an electrophotographic method for fixing toner onto the sheet and printing an image on the sheet. 

[0042] In one-sided printing, a sheet having an image printed thereon is guided into a conveyance roller 226 and is conveyed to the sheet processing apparatus 103. On the other hand, in two-sided printing, a sheet having an image printed on its first surface is reversed by a reversing path (not illustrated), and is conveyed to the printing unit 120 again. The printing unit 120 prints an image on a second surface of the sheet. The sheet, on which the image is printed in the two-sided printing, is guided into the conveyance roller 226 and is conveyed to the sheet processing apparatus 103, like in the one-sided printing. 

[0054] A manual binding function to be executed by the sheet processing apparatus 103 alone will be describe below. The user can manually insert the sheet bundle to be subjected to binding processing into the intermediate tray 208, from a discharge port 225. A sheet detection sensor 209 detects whether the sheet remains inserted. The sheet detection sensor 209 includes a transmission unit 209a and a reception unit 209b. The reception unit 209b receives light transmitted from the transmission unit 209a. The sheet detection sensor 209 detects the presence or absence of a document based on the intensity of the received light. While a light sensor for detecting the presence or absence of the sheet is assumed as the sheet detection sensor in the present exemplary embodiment, the present invention is not limited to this. For example, a sensor capable of receiving a ultrasonic wave transmitted from the transmission unit 209a in the reception unit and detecting the rough number of documents based on the intensity of received data may be used. When the user operates the operation unit 126 while the sensor 209 has detected the sheets, binding processing can be performed for the sheet bundle manually inserted by the user.


Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a printing unit configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  

Re claim 12: The teachings of Okitsu are applied to claim 2 above.
Okitsu teaches a printer comprising: the transport apparatus according to claim 2 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.). 
However, Okitsu fails to specifically teach the features of a printing unit configured to form an image on the medium transported by the transport apparatus.  
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches a printing unit configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by Common Knowledge (Ultrasonic Transducers), as applied to claim 3 above, and further in view of Miyahara.

Re claim 13: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) are applied to claim 3 above.
Okitsu discloses a printer comprising: the transport apparatus according to claim 3 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.). 
However, Okitsu fails to specifically teach the features of a printing unit configured to form an image on the medium transported by the transport apparatus.  
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches a printing unit configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an 

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a printing unit configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by Common Knowledge (Ultrasonic Transducers) and Fukusaka, as applied to claims 4 and 5 above, and further in view of Miyahara.

Re claim 14: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to claim 4 above.
Okitsu discloses a printer comprising: the transport apparatus according to claim 4 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.). 

	However, Okitsu fails to specifically teach the features of a printing unit configured to form an image on the medium transported by the transport apparatus.  

Miyahara teaches a printing unit configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a printing unit configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  

Re claim 15: The teachings of Okitsu in view of Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to claim 5 above.
Okitsu discloses a printer comprising: the transport apparatus according to claim 5 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.).
However, Okitsu fails to specifically teach the features of a printing unit configured to form an image on the medium transported by the transport apparatus.  

Miyahara teaches a printing unit configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a printing unit configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chujo teaches detecting multi feed within a MFP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672